           Case 6:15-cr-00302-MC         Document 42         Filed 05/28/19       Page 1 of 1

                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON



UNITED STATES OF AMERICA                                      Case No.: 6:15−cr−00302−MC
   Plaintiff,

v.                                                            DETENTION ORDER
                                                              (VIOLATION OF
STEVEN LEE SIMMONS                                            PROBATION/SUPERVISED
                                                              RELEASE)
   Defendant.


     After a preliminary hearing (or waiver thereof) pursuant to Fed.R.Crim.P. 32.1(a)(1) and/or
Fed.R.Crim.P. 46(c) and 18 U.S.C. § 3143 (violation of probation or supervised release), the Court finds
that there is probable cause to hold Defendant Steven Lee Simmons for a revocation hearing and that
Defendant has not met his/her burden of establishing by clear and convincing evidence that he/she will
not flee nor pose a danger to another person or to the community.

     Pursuant to 18 U.S.C. § 3142(i)(2)−(4), IT IS THEREFORE ORDERED that:

     (1)     Defendant is detained pending a probation/supervised release revocation hearing;

    (2)     Defendant is committed to the custody of the Attorney General for confinement in a
corrections facility separated, as far as practicable, from persons awaiting or serving sentences or being
held in custody pending appeal;

    (3)    Defendant shall be afforded a reasonable opportunity for private consultation with his
counsel; and

    (4)    The superintendent of the corrections facility in which defendant is confined shall make the
defendant available to the United States Marshal for the purpose of appearance in connection with any
court proceeding.


     DATED this 28th day of May, 2019                   /s/Mustafa T. Kasubhai

                                                        Honorable Mustafa T. Kasubhai
                                                        United States Magistrate Judge.
